DETAILED ACTION
                                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                   Response to Arguments
The examiner acknowledges that the amended drawings and claim set corrects the issues noted in the previous office action (7-30-2021). All of the previous drawing objections and 112 rejections have been withdrawn.                                                       Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-9, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Nakano et al. (US-5,489,408, hereinafter Nakano)as instantly claimed is that while the prior art of Nakano teaches a method for producing ceramics reinforced with three-dimensional fibers, which comprises, setting a mold in contact with a fiber preform, putting a slurry in contact with the preform while exerting pressure on the slurry and, firing the resultant composite. However, Nakano is silent on a step of pre-saturating the fibrous texture with a carrier fluid consisting of a liquid, the pre- saturating step consisting of injecting the carrier fluid into said fibrous texture while placed inside the mold cavity, and the carrier fluid being filtered with the liquid phase of the slurry during the filtering of the slurry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715